                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES,

            Plaintiff,              Case No. 18-20533
v.                                  District Judge Victoria A. Roberts
                                    Magistrate Judge Mona K. Majzoub

MICHAEL HINDS,

         Defendant.
_________________________/
     ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
 STATEMENTS IN PART AND SETTING EVIDENTIARY HEARING [ECF
                         No. 54]
     Before the Court is Defendant Michael Hinds’ motion to suppress

statements. Hinds made statements to Detroit police officers before he was

arrested, and after he executed a written waiver of his Miranda rights.

Because it is unclear whether Hinds was in custody for purposes of Miranda

before he was arrested, the Court will set an evidentiary hearing to determine

whether Miranda applies to any statements made during that time.

     Because there is sufficient evidence to conclude that his waiver of his

Miranda rights was voluntary, the Court DENIES Hinds’ motion to suppress

statements made during his custodial investigation.




                                      1
  I.      BACKGROUND
       The Government charged Michael Hinds in a three-count Indictment

with: one count of Possession with Intent to Distribute a Controlled

Substance – Cocaine Base in violation of 21 U.S.C. § 841(a)(1); one count

of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1); and

one count of Possession of a Firearm in Furtherance of a Drug Trafficking

Crime in violation of 18 U.S.C. § 924(c). The charges stem from Hinds’ arrest

on November 23, 2017.

       Around midnight on November 23, 2017, two Detroit Police

Department officers observed a minivan parked in front of a vacant house.

Officers noted the minivan appeared to be filled with smoke. Officers

suspected marijuana use. They stopped the patrol car alongside the minivan

and asked whether the occupants were “smoking it up” and whether they

had “mags.” The occupants told the officers they were smoking cigarettes

and denied having “mags.”

       The officers exited their patrol car. One officer approached the driver’s

window and the other approached the passenger side. Defendant Michael

Hinds sat in the front passenger seat. Officers concluded the occupants were

only smoking tobacco products, but simultaneously observed Hinds rolling a

marijuana blunt. Officers also saw vials “commonly used for packaging


                                       2
marijuana” in the center console. Hinds told the officers he had a marijuana

card, but the officers said even with the card, he was transporting marijuana

illegally. Hinds attempted to produce his medical marijuana card several

times, but officers stopped him.

         The officers then detained the occupants and searched the minivan.

They seized a bag containing crack cocaine, heroin, a digital scale, and a

handgun. Officers also seized four plastic Rx bottles containing loose

marijuana, six empty Rx bottles, and another digital scale. Officers asked

Hinds and the other occupants questions including who the van belonged to,

and after seizing the handgun and narcotics, asked Hinds directly, “is this all

you?”. Officers arrested Hinds.

         An officer interviewed Hinds the next day. The officer read Hinds his

Miranda rights. Hinds read his rights back to the officer and signed a waiver

form. The officer asked Hinds whether he was under the influence of any

narcotics or alcohol. Hinds shook his head indicating “no.” The police

interview lasted for approximately 1 hour.

   II.     ANALYSIS
         Hinds attacks the admissibility of: (1) the statements he made while he

was detained but before he was arrested; and (2) the statements he made

during a police interview after he waived his Miranda rights. Hinds says he

                                        3
ingested narcotics prior to officers arresting him. He does not specify what

narcotics he took, but says he was not of sound mind and body to make

voluntary statements or waive his Miranda rights.

      The Government says: (1) Hinds was not entitled to Miranda

protections while he was detained during a routine traffic encounter; and (2)

the totality of the circumstances show Hinds understood his Miranda rights

and voluntarily waived them.

      The Government bears the burden of proving by a preponderance of

the evidence that a defendant’s Miranda waiver and confession were

voluntarily made. United States v. Binford, 818 F.3d 261, 271 (6th Cir. 2016)

(citing Colorado v. Connelly, 479 U.S. 157, 168-68 (1986)).

      1. It is Unclear from the Bodycam Footage Whether Hinds Was in
         Custody for Purposes of Miranda Before Officers Arrested Him
      Hinds says he was under the influence of unspecified narcotics when

he made statements before he was arrested by Detroit police officers. Hinds

does not expand on this argument.

      The requirements of Miranda arise when a defendant is both: (1) in

custody; and (2) being interrogated. United States v. Swanson, 341 F.3d

524, 528 (6th Cir. 2003). The Supreme Court held individuals temporarily

detained pursuant to traffic stops are not “in custody” for purposes of Miranda


                                      4
because they are inherently less coercive than custodial interrogations.

Berkemer v. McCarthy, 468 U.S. 420, 440 (1984). However, Berkemer

recognized that when a traffic stop becomes more coercive than a routine

traffic stop, police may be required to advise a suspect of Miranda rights

even though the underlying seizure of the individual might qualify as a

reasonable investigative detention. Id. (“If a motorist who has been detained

pursuant to a traffic stop thereafter is subjected to treatment that renders him

‘in custody’ for practical purposes, he will be entitled to the full panoply of

protections prescribed by Miranda”).

      The Supreme Court held that a person questioned by officers after

being taken “into custody or otherwise deprived of his freedom in any

significant way” must be warned of his Miranda rights. Miranda v. Arizona,

384 U.S. 436, 444 (1966). The ultimate inquiry into whether a person is in

custody for purposes of Miranda is whether there was a formal arrest or

restraint on the freedom of movement of the degree associated with a formal

arrest. Stansbury v. California, 511 U.S. 318, 322 (1994) (internal citations

omitted).

      Once a person is in custody, the Supreme Court held Miranda

safeguards apply whenever that person is subjected to either “express

questioning or its functional equivalent.” Rhode Island v. Innis, 446 U.S. 291,
                                       5
301 (1980). The “functional equivalent” to “express questioning” is any words

or actions that officers “should know are reasonably likely to elicit an

incriminating response.” Id.

      The footage shows officers asking Hinds and the other unnamed

vehicle occupants questions about the visible marijuana in the vehicle. Once

officers direct Hinds and the other occupants to step out the car, Hinds and

the other occupants are detained while officers search the vehicle. After

officers recovered contraband from the vehicle, officers asked Hinds whether

he had a “heroin card,” a “crack card,” or a “pistol license.” After officers seize

the narcotics and as they are identifying them, an officer asked Hinds

whether there is anything else in the car and whether the contraband is “all

you.” The footage then ends.

      It is unclear from the bodycam footage alone: (1) whether Hinds’ was

“in custody” for purposes of Miranda before he was formally arrested; and

(2) whether Hinds was subjected to the “functional equivalent” of an

interrogation.

      The Court will hold an evidentiary hearing to determine whether Hinds’

was subject to Miranda protections before his recorded custodial interview.




                                        6
       2. Hinds Voluntarily Waived His Miranda Rights Before His
          Recorded Custodial Interview
       Statements made by a defendant during an interrogation while in police

custody are not admissible unless the defendant was first apprised of his

constitutional right against self-incrimination, and validly waived this right.

United States v. Cole, 315 F.3d 633, 636 (6th Cir. 2003); Miranda v. Arizona,

384 U.S. 436, 478-79 (1966). A defendant must voluntarily waive his Miranda

rights, and that waiver must be free from any coercion. Binford, 818 F.3d at

271.

       A Miranda waiver is two-fold. “First, the relinquishment of the right must

have been voluntary in the sense that it was the product of a free and

deliberate choice rather than intimidation, coercion, or deception. Second,

the waiver must have been made with a full awareness of both the nature of

the right being abandoned and the consequences of the decision to abandon

it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). The Court may properly

conclude a defendant waived his Miranda rights only if the totality of the

circumstances shows “an uncoerced choice and the requisite level of

comprehension.” Id.

       As the Government points out, Hinds does not explicitly allege any

coercive behavior from the questioning officers. Instead, he says the officers



                                        7
“failed to determine” whether he was under the influence of drugs prior to

conducting the interrogation.

     The Court viewed the recorded police interrogation. The interviewing

officer asked Hinds whether he was under the influence of any drugs or

alcohol. Hinds answered in the negative. This is supported throughout the

interview: Hinds read the waiver form aloud without assistance and actively

participated in the hour-long interview. He asked the officer questions and

reviewed what the officer wrote down from their conversation. He appeared

coherent throughout the interview.

     The relevant question is not whether “the criminal suspect [knew] and

[understood] every possible consequence of a waiver of the Fifth

Amendment privilege,” but rather whether “the suspect [knew] that he [could]

choose not to talk to law enforcement officers, to talk only with counsel

present, or to discontinue talking at any time.” Colorado v. Spring, 479 U.S.

564, 574 (1987). Based on the recorded interview, there is sufficient

evidence that Hinds voluntarily waived his Miranda rights, and that he was

fully aware of the rights being abandoned and the consequences of

abandoning them.




                                     8
  III.     CONCLUSION
         Because it is unclear whether Hinds was in custody for purposes of

Miranda before he was arrested, the Court sets an evidentiary hearing for

Thursday, January 30, 2020 at 9:00 am to determine whether Miranda

applies.

         There is sufficient evidence to conclude that his waiver of his Miranda

rights was voluntary. The Court DENIES Hinds’ motion to suppress

statements made during his custodial investigation.




Dated: December 23, 2019                          s/ Victoria A. Roberts
                                                  Victoria A. Roberts
                                                  United States District Judge




                                        9
